DETAILED ACTION
Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/8/2021 has been entered.
Claim(s) 1-2, 4-5, 17, 21, 23, and 31 were amended; Claim(s) 3, 6-9, 11-12, 14-16, 20, 24-26, and 32-34 were cancelled; and No new Claim(s) were added; therefore, Claims 1-2, 4-5, 10, 13, 17-19, 21-23, 27-31, and 35-37 are pending and addressed below.  The Examiner appreciated the courtesies extended by applicant throughout prosecution.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/2018 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Response to Arguments
Applicant’s arguments (Remarks Pg. 8-12), with respect to the rejections of the Claim(s) are fully considered and are persuasive in view of the amended claims; therefore, the rejection(s) have been withdrawn. 

Specification
The lengthy specification (more than 20 pages) has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Allowable Subject Matter
Independent Claims 1, 13, 18, 27-28 and 35; and Dependent Claims 2, 4-5, 10, 17, 19, 21-23, 29-31, and 36-37 are allowed.  The following is the Examiner’s statement of reasons for allowance: 
Regarding Independent Claim 1, the claimed limitations “an annular piezoelectric element having a first surface, a second surface on an opposite side of the annular piezoelectric element from the first surface, and an aperture penetrating through the annular piezoelectric element in an axial direction from first surface and the second surface; a first endcap coupled with the first surface of the annular piezoelectric element and having a first maximum outer diameter; and a second endcap coupled with the second surface of the annular piezoelectric element and having a second maximum outer diameter that is less than the first maximum outer diameter, wherein the annular piezoelectric element has an outer circumference, the first maximum outer diameter of the first endcap is less than or equal to a diameter of the outer circumference of the annular piezoelectric element, and the second maximum outer diameter of the second endcap is less than 

Claim 13 is essentially the same as Claim 1 and refers to the method of emitting sound energy with a flextensional transducer, the method comprising: energizing an annular piezoelectric element of claim 1.  Therefore, Claim 13 is allowed for the same reasons as applied to claim 1 above.

Claim 18 is essentially the same as Claim 1 and further comprising: a support structure; a first endcap coupled with the piezoelectric element, wherein a portion of the flextensional transducer is coupled with the support structure and is at least partially restrained from moving relative to the support structure.  Therefore Claim 18 is allowed for the same reasons as applied to Claim 1 above.

Claim 27 is essentially the same as Claim 13 and further comprising: at least partially restraining movement of a portion of the flextensional transducer relative to the support structure.  Therefore Claim 27 is allowed for the same reasons as applied to Claim 13 above.

Claim 28 is essentially the same as Claim 1 and refers to flextensional transducer operable to emit sound energy.  Therefore, Claim 28 is allowed for the same reasons as applied to Claim 1 above

Claim 35 is essentially the same as Claim 1 and refers to a method of emitting sound energy with a flextensional transducer of Claim 1. Therefore, Claim 35 is allowed for the same reasons as applied to Claim 1 above. 

Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIE M N'DURE whose telephone number is (571)272-6031.  The examiner can normally be reached on 8AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

/AMIE M NDURE/Examiner, Art Unit 3645 

/ISAM A ALSOMIRI/Supervisory Patent Examiner, Art Unit 3645